PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_JUD_01_ME_02_EN.txt. 70

DISSENTING OPINION BY LORD FINLAY.

I regret that I am unable to concur in the judgment that
has just been delivered. I think that question II ought not
to have been put to the experts and am further unable to
agree with what is said in the judgment as to the principles
governing the assessment of the indemnity.

1.

In its Mémoire, Chapter II, $ 2 at page 13, the German
Government renounced its claim to restitution of the under-
taking in the following terms:

“Le Gouvernement allemand, qui, au commencement, avait
demandé la restitution en nature de l’entreprise exproprice,
s'est convaincu, au cours des négociations, que la restitution
n'entre pas en cause, étant donné que l’usine, qui a été exploi-
tée par l'État polonais pendant presque cinq années et qui a
été soustraite aux soins et au développement de l'entrepreneur
primitif pour être adaptée aux besoins de son exploiteur actuel,
n'est plus, dans son état actuel, au point de vue juridique et
économique, le même objet qu’elle était à la date de la reprise,
et que, par conséquent, elle n’est pas propre à être restituée.”

The Party who has been disposséssed has a choice of rem-
edies. He may claim restitution of the property taken. This
is what is meant by vestitutio in integrum. He may on the
other hand abandon any claim to restitution of the actual
property and claim damages instead. The German Govern-
ment abandoned its claim to restitution, possibly under the
impression—which may have been correct—that the alterations
were not of a nature “which would harmonize with the use
to which the German Government intended that the property
should be put. If the German Government had obtained
restitutio in integrum, it would have got the property itself
and any enhanced value which it had reached would neces-
sarily go to the German Government with the property. But
since the claim to restitution is abandoned, the only claim is
for damages for the wrongful act. A Party who has given up
JUDGMENT No. I3.—-DISSENTING OPINION BY LORD FINLAY 7I

his right to restitutio in iniegrum is not entitled to claim dam-
ages on the footing that it is right that he should have the
enhanced value, if any: that he would have got if he had
pressed his claim for restitution. The German Government
having renounced restitution cannot make good a claim to
recover an amount representing the value of the property which
would have to be restored. It has given up restitution and
elected. to take damages and these damages must be assessed
according to the general rule as at the time of the wrong.

There is no trace of anything from which it could be implied
that on giving up the right to restitutio in integrum, Germany
should be entitled in lieu thereof to get damages on a higher
scale than that on which the damages for a wrongful taking
would by law be assessed. If the Parties had intended this
they would have said so. Germany and Poland merely
agreed that the claim for restitution had been abandoned,
and that left matters exactly as if that claim had never been
put forward. To construe this transaction as involving an
agreement that the damages should be assessed in any but
the usual way is to make a new agreement for the Parties.
What the Parties did was merely to abandon restitution with
the consequence that Germany took the right to damages to
be assessed in the usual way. |

In my opinion, according to the general principle of inter-
national law, these damages should be assessed upon the basis
of the value of the undertaking at the time of the seizure,
that is the 3rd July, 1922, together with a fair rate of inter-
est on that value from that date until the date of payment ;
and in addition any other damage directly consequent upon
the seizure. |

It may be that damages so assessed will amount to no
more than the amount which the Polish Government would
have had to pay if it had been able to expropriate the
undertaking in conformity with the terms of the Geneva
Convention: but this is immaterial. Germany has selected
as the form of reparation ‘for the wrong done to her at inter-
JUDGMENT No. I3.—-DISSENTING OPINION BY LORD FINLAY 72

national law a pecuniary indemnity corresponding to the loss
sustained by her nationals. It is immaterial whether the
result of this selection is to put Germany and the German
Companies in a better or worse position than that in which
they would otherwise have been.

It is said that the general rule as to assessment of damages
cannot here be applied and that some distinction must be
made between the consequences of a wrongful expropriation
and those of a lawful expropriation in accordance with the
provisions of the Geneva Convention. The fact that Poland,
had she expropriated in accordance with the Geneva Conven-
tion, would have been bound to pay an indemnity equal to
the amount of the damages, if the damages are assessed
according to the general rule of international law, does not
affect the matter. The question is what was the loss inflicted
on the two Companies by the seizure.

It is argued that it would not be equitable that the liability
of a mere wrongdoer should be no greater than that of one
who had expropriated the property in accordance with the
terms of the Geneva Convention. | |

Expropriation in accordance with those terms was at the
time impossible, in the absence of recognition by the Mixed
Commission that this measure was indispensable for the
maintenance of the working of the undertaking (Article 7).
No special provision is made in the Convention as to what
is to happen if the Government takes property in contra-
vention of these provisions: that is left to the general law.
It is now however argued that it is not equitable that the
general law should apply in such a case, and an effort is made
to modify it so as to prevent the Government which has so
acted being financially in no worse position than one which
has acted under the provisions of the Geneva Convention.

It seems to me that it is entirely beyond the province of
the Court in effect to introduce provisions of this nature, in
the absence of agreement in treaty or convention to that effect.
JUDGMENT No. 13.—DISSENTING OPINION BY LORD FINLAY 73

IT.

If the relevant time for determining the value of the under-
taking is the time of the seizure, it follows that the value
of the undertaking at the present time, had it remained in
the hands of the Oberschlesische and the Bayerische, is
irrelevant except in so far as it may give some assistance in
determining the value at the time of the seizure. It is not
necessary to refer to the experts any question directed to
the value at the present time. I think therefore that ques-
tion II is unnecessary.

That question is in the following terms:

“Quelle: serait la valeur exprimée en Reichsmarks actuels,
. à la date du présent arrêt, de ladite entreprise de
Chorzéw, si cette entreprise (y compris les terrains, bâti-
ments, outillage, stocks, procédés disponibles, contrats de
fourniture et de livraison, clientèle et chances d'avenir),
étant restée entre les mains des Bayerische et Oberschle-
sische St. W., soit était demeurée essentiellement en l’état
de 1922, soit avait recu, toutes proportions gardées, un
développement analogue a celui d’autres entreprises du
méme genre, dirigées par la Bayerische, par exemple,
l’entreprise dont l’usine est sise a Piesteritz ?”

[Translation.] :

“What would be the value at the date of the present
judgment, expressed in Reichsmarks current at the present
time, of thé same undertaking (Chorzéw) if that undertak-
ing (including lands, buildings, equipment, stocks, avail-
able processes, supply and delivery contracts, goodwill and
future prospects) had remained in the hands of the Baye-
rische and Oberschlesische Stickstoffwerke, and had either
remained substantially as it was in 1922, or been devel-
oped proportionately on lines similar to those applied in
the case of other undertakings of the same kind, con-
trolled by the Bayerische, for instance, the undertaking
of which the factory is situated at Piesteritz ?”

Further, I consider this question unsatisfactory in itself.
It is directed to two values under hypothetical conditions.
The first of those values is dependent upon the hypothesis. that
the undertaking remained substantially in the condition in
which it was in 1922. It would be difficult to say what the
present day value of the undertaking in such an obsolete
JUDGMENT No. 13.—DISSENTING OPINION BY LORD FINLAY 74

condition would be. The second of those values is dependent
upon a hypothetical development of the undertaking. The
development which the question assumes is one. “proportion-
ately on lines similar to” the development which has taken
place in what are alleged to be parallel undertakings. It
would be difficult to determine the proportions of development
applicable. The question of what undertakings may be. taken
into consideration for this purpose seems to be one for the
experts themselves, and I think that question II would present
great difficulty in the working.

It is on these two points only that I am unable to concur
in the judgment of the Court in this case; but they are of
vital importance.

(Signed) FINLAY.
